         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

MICHELLE P.,                                     *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-3499
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Michelle P. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

13) and Defendant’s Motion for Summary Judgment (ECF No. 14).1 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 13) is GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 2 of 10



                                                 I

                                           Background

       On November 19, 2018, Administrative Law Judge (“ALJ”) Paul R. Armstrong held a

hearing where Plaintiff and a vocational expert (“VE”) testified. R. at 31-55. The ALJ thereafter

found on December 17, 2018, that Plaintiff was not disabled from her alleged onset date of

disability of October 22, 2015, through the date of the ALJ’s decision. R. at 12-30. In so

finding, the ALJ found that Plaintiff had not engaged in substantial, gainful activity since

October 22, 2015, and that her degenerative disc disease, degenerative joint disease,

fibromyalgia, venous insufficiency, obesity, and chronic pain syndrome were severe

impairments. R. at 17-18. She did not, however, have an impairment or combination of

impairments that met or medically equaled the severity of one of the impairments listed in 20

C.F.R. pt. 404, subpt. P, app. 1. R. at 18-19.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”) “to

perform light work as defined in 20 CFR 404.1567(b) where [Plaintiff] lifts or carries 20 pounds

occasionally and 10 pounds frequently, stands or walks for six of eight hours during the

workday, and sits for six of eight hours during the workday.” R. at 19-20.2 In light of this RFC

and the VE’s testimony, the ALJ found that Plaintiff could perform her past relevant work as a

customer complaint clerk and telephone answering operator. R. at 22. The ALJ alternatively

found that Plaintiff could perform other work in the national economy, such as an office helper,




2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                 2
         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 3 of 10



mail clerk, document preparer, or addresser. R. at 22-23. The ALJ thus found that Plaintiff was

not disabled from October 22, 2015, through December 17, 2018. R. at 23-24.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

December 9, 2019, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at



                                                 3
         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 4 of 10



379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 5 of 10



of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).



                                                5
           Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 6 of 10



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 7 of 10



                                                 IV

                                            Discussion

       Plaintiff contends that the ALJ applied an improper standard in evaluating her subjective

complaints. Pl.’s Mem. Supp. Mot. Summ. J. 3-5, ECF No. 13-1 (citing Hines, 453 F.3d at 563).

According to Plaintiff, the ALJ erred in requiring her to provide objective evidence to

substantiate the intensity, persistence, and limiting effects of her subjective complaints. Id. at 5.

She further maintains that the ALJ erroneously relied upon her daily activities and work history

to discount her credibility. Id. at 5-7. Plaintiff also argues that the ALJ erroneously assessed her

RFC. Id. at 7-13. For the reasons discussed below, the Court remands this case for further

proceedings.

       The Fourth Circuit recently reiterated the standard used by ALJs to evaluate a claimant’s

symptoms:

              When evaluating a claimant’s symptoms, ALJs must use the two-step
       framework set forth in 20 C.F.R. § 404.1529 and [Social Security Ruling
       (“SSR”)] 16-3p, 2016 WL 1119029 (Mar. 16, 2016). First, the ALJ must
       determine whether objective medical evidence presents a “medically determinable
       impairment” that could reasonably be expected to produce the claimant’s alleged
       symptoms.

               Second, after finding a medically determinable impairment, the ALJ must
       assess the intensity and persistence of the alleged symptoms to determine how
       they affect the claimant’s ability to work and whether the claimant is disabled. At
       this step, objective evidence is not required to find the claimant disabled. SSR
       16-3p recognizes that “[s]ymptoms cannot always be measured objectively
       through clinical or laboratory diagnostic techniques.” Thus, the ALJ must
       consider the entire case record and may “not disregard an individual’s statements
       about the intensity, persistence, and limiting effects of symptoms solely because
       the objective medical evidence does not substantiate” them.




                                                 7
         Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 8 of 10



Arakas v. Comm’r, Soc. Sec. Admin., __ F.3d __, No. 19-1540, 2020 WL 7331494, at *6 (4th

Cir. Dec. 14, 2020) (alteration in original) (citations omitted).4

       Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, [her] statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” R.

at 21. “To [Plaintiff’s] credit, she had a consistent work history prior to her onset date. This

shows that factors other than severe impairments may have prevented [her] from working.” R. at

21 (citation omitted). “Further, testing in the record showed normal gait and no neurological

deficits. Also, spinal imaging did not show significant abnormalities.” R. at 21 (citations

omitted). “Lastly, [Plaintiff] is still able to perform activities of daily living, as [she] cooks for

an hour, does laundry, does some cleaning, drives, shops, and pays bills.” R. at 21. “The above

factors show that [Plaintiff’s] impairments are not disabling.” R. at 21. The ALJ found that his

assessment of Plaintiff’s RFC was “supported by evidence in the record of full strength and

normal walking. The record shows minor abnormalities in imaging and otherwise [Plaintiff]

responded well to conservative treatment.” R. at 22.

       As noted above, however, there does not need to be objective evidence of the claimant’s

pain itself or its intensity. Arakas, 2020 WL 7331494, at *6. Rather, the claimant is entitled to

rely exclusively on subjective evidence to prove the second part of the test above. Id. Among

Plaintiff’s impairments found by the ALJ to be severe was her fibromyalgia, which is a disease


4
  SSRs are “final opinions and orders and statements of policy and interpretations” that the
Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1). Once published, these
rulings are binding on all components of the Social Security Administration. Heckler v.
Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984); 20 C.F.R. § 402.35(b)(1).
“While they do not have the force of law, they are entitled to deference unless they are clearly
erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204 n.3.
                                                  8
        Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 9 of 10



whose symptoms are entirely subjective, with the exception of trigger-point evidence. Id. at *7.

Physical examinations of fibromyalgia patients usually yield normal results—a full range of

motion, no joint swelling, and normal muscle strength and neurological reactions. Id. The

ALJ’s analysis here appears to have misunderstood the disease.          The ALJ’s evaluation of

Plaintiff’s symptoms was based on an incorrect legal standard because “ALJs may not rely on

objective medical evidence (or the lack thereof)—even as just one of multiple factors—to

discount a claimant’s subjective complaints regarding symptoms of fibromyalgia or some other

disease that does not produce such evidence.” Id. at *8. Remand is thus warranted.

       Further, the ALJ erred by discrediting Plaintiff’s subjective complaints as inconsistent

with her daily activities. “An ALJ may not consider the type of activities a claimant can perform

without also considering the extent to which she can perform them.” Woods v. Berryhill, 888

F.3d 686, 694 (4th Cir. 2018). The ALJ found that Plaintiff “is still able to perform activities of

daily living, as [she] cooks for an hour, does laundry, does some cleaning, drives, shops, and

pays bills.” R. at 21. Plaintiff testified, however, that she shopped only monthly and had weekly

help in cleaning her home. R. at 42. She also testified that she drove only to her medical

appointments and cooked only once every two weeks.            R. at 41-42.    The ALJ “did not

acknowledge the limited extent of those activities as described by [Plaintiff] or explain how

those activities showed that [she] could sustain a full-time job.” Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 269 (4th Cir. 2017); see Arakas, 2020 WL 7331494, at *11. The ALJ

“must both identify evidence that supports his conclusion and ‘build an accurate and logical

bridge from [that] evidence to his conclusion.’” Woods, 888 F.3d at 694 (alteration in original)

(quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)). An ALJ’s failure to do so

constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017). Because



                                                9
        Case 8:19-cv-03499-TMD Document 15 Filed 01/12/21 Page 10 of 10



“meaningful review is frustrated when an ALJ goes straight from listing evidence to stating a

conclusion,” the Court remands this case for further proceedings on this ground as well. Thomas

v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019) (citing Woods, 888 F.3d at 694).

        Because the Court remands this case on other grounds, the Court need not address

Plaintiff’s remaining arguments. In any event, the ALJ also should address these other issues

raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings, Appeals, and Litigation Law

Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”).

                                                V

                                           Conclusion

        For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 14)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 13) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: January 12, 2021                                             /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                10
